The distinction seems to me to be wholly illogical. It is not the number of automobiles that constitutes the basis of the so-called family car doctrine, but it is the fact that the owner provides it for the recreation, pleasure, and use of the family. The instrumentality is for the beneficial use of the family and purpose of the owner. So serving the family, it is in the promotion of the owner's *Page 361 
welfare. Such being the case, the operator is operating in his interest, and hence he should be liable, which is as though the members of the family were his employes. The reason for the doctrine is just as applicable in the use of a motorboat kept and maintained for the recreation and pleasure of his family as in relation to an automobile so kept. Both are motor vehicles, the one on land, the other on water. In my opinion the rule should be construed as applicable to both.